Citation Nr: 0718760	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for meralgia 
paresthetica of the left femoral cutaneous nerve.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine with disc bulges (low back 
disability), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to April 
1974, and from May 1974 until February 1996.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

 1.  The veteran's service-connected left thigh meralgia 
paresthetica is manifested by numbness, a throbbing sensation 
with prolonged standing or sitting, no atrophy, and is 
productive of no more than mild incomplete paralysis.

2.  Throughout the rating periods on appeal, the veteran's 
degenerative disc disease of the lumbar spine with disc 
bulges was productive of complaints of pain; objectively, the 
evidence shows no more than mild limitation of motion with 
flexion to no less than 90 degrees, with no loss of motion 
due to fatigue or weakness, and no abnormal spinal contour 
with no associated neurologic impairment (excluding the 
service-connected meralgia paresthetica).


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for meralgia 
paresthetica of the left femoral cutaneous nerve have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.123, 4.124, 4.124a, Diagnostic Code 8529 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine with disc 
bulges, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 
5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of a September 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  He was requested to submit any relevant evidence 
in his possession to VA.  A May 2006 communication also 
informed the veteran as to the law pertaining to disability 
rating and effective date as the Court required in 
Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  The case was readjudicated 
and a Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

The Board observers that the veteran's representative has 
argued in an April 2007 brief that the 2003 VA examination on 
file is too old.  However, after reviewing the record, the 
Board finds no indication from the veteran or from the 
treatment records that the veteran's disabilities have 
increased in severity since the November 2003 examination.  
See Palczewski v. Nicholson, No. 04-1001, --- Vet.App. ----, 
2007 WL 1200136, at *8 (2007) (finding that the mere passage 
of time alone between a rating decision and Board review does 
not that a new medical examination be provided under 
38 U.S.C.A. § 5103A(d)(2)).  As such, the Board finds that 
this examination was adequate for rating purposes and the 
veteran has not been prejudiced by a decision based on the 
current record.
  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained. 

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2006).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

I.  Increased rating- meralgia paresthetica, left thigh

The RO service connected the veteran's meralgia paresthetica 
of the left lateral femoral cutaneous nerve based on evidence 
of similar diagnoses in his service medical records.  A 
December 1996 rating decision assigned a noncompensable 
rating under Diagnostic Code (DC) 8529, for impairment of the 
lateral femoral cutaneous nerve.

Paralysis, neuritis, or neuralgia of the lateral femoral 
cutaneous nerve is rated under 38 C.F.R. § 4.124a, DCs 8529, 
8629, 8729, respectively.  Where paralysis is severe to 
complete, a (maximum) 10 percent rating is warranted.  Where 
paralysis is mild or moderate, a noncompensable rating is to 
be assigned.

Under 38 C.F.R. § 4.124, neuralgia (characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve) is to be rated with a maximum equal to 
moderate incomplete paralysis.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating) is to be rated on the scale for 
the nerve involved, with a maximum equal to severe incomplete 
paralysis.  This diagnostic code further provides that for 
neuritis (other than for the sciatic nerve) not characterized 
by the organic changes referred to the maximum rating will be 
that for moderate incomplete paralysis.  Section 38 C.F.R. 
4.124a defines "incomplete paralysis" as impairment 
indicative of a degree of loss or impaired function 
substantially less than the type of picture given for 
complete paralysis.  Dorland's Medical Dictionary defines 
"paresis" as slight or incomplete paralysis.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1371 (30th ed. 2003). 
 
Upon VA examination in October 2002, the veteran reported 
numbness in his lateral left thigh.  The veteran noted that 
it bothers him when he stands for a long period of time and 
when he is walking any distance.  Objective examination of 
the lateral thigh revealed that his sensory perception is 
less sharp on the left compared to the right.  The veteran's 
left and right thigh circumference was equal and there was a 
full range of motion at the hip without pain.  There was no 
lack of coordination or endurance.  The impression was 
degenerative disc disease that is causing paresthesias to the 
lateral thigh, service-connected.

The report of the November 2003 VA examination also addressed 
the veteran's meralgia paresthetica of the left thigh.  The 
veteran reported that if he sits or stands for a long period 
of time, he will have a throbbing sensation in the left 
lateral thigh.  The VA examiner noted that there was no 
decreased sensation upon examination in the area of sensory 
loss and pain on the lateral thigh below the trochanter.  The 
examiner added that this was not typical of meralgia 
paresthetica.  It was noted that the area of sensation was 
not related to the veteran's anterior thigh sensory nerve and 
is more lateral.  It was further noted that the symptoms 
associated with the meralgia paresthetica were not disabling.  
The examiner requested an EMG (electromyograph) and noted 
that "more likely than not" that the veteran's symptoms 
represent a muscle strain secondary to an injury many years 
ago and there is no residual disability noted regarding the 
thigh or the lumbar spine.  

An addendum to the 2003 VA examination, dated in November 
2003, noted that an EMG was performed.  The EMG showed no 
neuropathy.  It noted some difficulty with evaluating the 
anterior thigh sensory nerve and that meralgia could not be 
ruled out.  The report also stated that the previous 
diagnosis of a muscle strain is intact with a possibility of 
meralgia, which is not considered functionally significant. 

The veteran has also submitted treatment records from various 
private physicians.  A statement from G.H.M., M.D., dated in 
July 2002, noted that the veteran suffered an injury to his 
left leg in 1992 resulting in a numbing sensation of the 
later aspect of this left thigh.  It also noted that the 
veteran is employed as a teacher and is unable to stand for 
long periods of time due the paresthesias.  Additional 
private medical records dated in August 2002 and October 2002 
note the veteran's left thigh numbness and that he has 
problems standing for long periods of time.  A statement by 
N.L., M.D., dated in February 2006, noted the veteran's left 
thigh paresthesias.  It also noted the veteran's back and 
bilateral knee disabilities and that he is having difficulty 
ambulating.  Dr. N.L. recommended a cane and periodic rest 
for the veteran. 

A separate or alternate evaluation is not warranted under 
another diagnostic code, because service connection is only 
in effect for meralgia paresthetica of the left femoral 
cutaneous nerve.  As the veteran's service-connected 
disability is limited to that condition and other 
neuropathies have not been clinically demonstrated, an 
evaluation under another diagnostic code is not warranted.

Based on the foregoing, the Board finds that the veteran's 
disability picture related to his service-connected meralgia 
paresthetica of the left femoral cutaneous nerve is not more 
nearly approximated by the next-higher 10 percent rating.  
Indeed, there is neither indication of functional loss nor is 
there evidence of organic changes such as atrophy or 
diminished reflexes.  The Board finds that the veteran's 
functional impairment is mild to moderate and the nerve 
paralysis is incomplete.  The veteran's meralgia paresthetica 
has not been shown to be exhibit severe to complete paralysis 
of the external cutaneous nerve meriting a compensable 
evaluation under Diagnostic Codes 8529, 8629, or 8729.  See 
38 C.F.R. §§  4.123, 4.124, 4.124a.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased rating- low back disability

The veteran's service-connected degenerative disc disease of 
the lumbar spine with disc bulge is currently rated as 10 
percent disabling, effective June 30, 2003.  In additional to 
granting a 10 percent rating, the February 2004 rating 
decision changed the characterization of the veteran's low 
back disability from lumbago, rated under Diagnostic Code 
5295 for lumbosacral strain, to degenerative disc disease 
with disc bulges, rated under Diagnostic Code 5242 for 
degenerative arthritis of the spine.  The veteran contends 
that the severity of his condition warrants a higher 
evaluation. 

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  The veteran's claim was received in June 2003.  

Consideration under criteria in effect prior to September 26, 
2003

The Board notes that prior to September 26, 2003 the record 
contains radiographic evidence of degenerative disc disease.  
See October 2002 VA examination report and June 2003 MRI of 
the lumbar spine.  In light of these findings, the Board will 
consider the schedular rating criteria for intervertebral 
disc syndrome.  As revised, from September 23, 2002 through 
September 25, 2003, Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating applies where the evidence 
shows incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.    

Note (1) to the this version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by  
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

The evidence of record does not establish incapacitating 
episodes, as defined by Note (1) to Diagnostic Code 5293.  As 
such, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected low back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the orthopedic manifestations of 
the veteran's low back disability.  As noted above, one 
relevant diagnostic code for consideration in this regard is 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  Under 38 C.F.R. § 4.71a, DC 5292 (as in effect 
prior to September 26, 2003), a 10 percent rating is 
warranted for slight limitation of motion in the lumbar 
spine, a 20 percent rating is warranted where the limitation 
of motion is moderate, and a 40 percent evaluation is 
assigned for severe limitation of motion.  Under Diagnostic 
Code 5295, for lumbosacral strain, a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is warranted when the evidence demonstrates 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  

In this regard, the Board notes that the record does not 
contain any contemporaneous clinical evidence concerning 
orthopedic manifestations of the veteran's low back 
disability under Diagnostic Codes 5292 or 5295, even when 
considering the history of the disability in accordance with 
38 C.F.R. §§ 4.1 and 4.2 (2006) and Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Thus, without findings of record 
detailing the orthopedic manifestations of the lumbar spine, 
the Board concludes the veteran's disability picture is 
consistent with the currently assigned 10 percent rating 
prior to September 26, 2003.

In reaching the above determination, the Board has considered 
additional limitation of function due to factors such as pain 
and weakness per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board acknowledges the statement by Dr. N.L., dated in June 
2003, noted that he veteran's degenerative disc disease has 
affected his ability to endure prolonged standing.  However, 
such evidence does not establish additional functional 
limitation due to such pain, as is required to justify an 
increase on DeLuca principles.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  However, there is no showing 
that the veteran, prior to September 26, 2003, objectively 
manifests neurologic symptoms, other than the symptoms 
related to his service-connected left femoral cutaneous nerve 
impairment, as a consequence of the service-connected low 
back disability.  

Because the evidence of record does not support a separate 
compensable evaluation for neurologic impairment associated 
with the veteran's service-connected low back disability for 
the period from September 23, 2002 through September 25, 
2003, it can be concluded without further analysis that 
assignment of separate ratings under the revised version of 
Diagnostic Code 5293 will not yield a higher combined rating 
than the single 10 percent evaluation currently assigned.   

Finally, the Board has considered whether any other alternate 
diagnostic code can serve as a basis for a rating in excess 
of 10 percent during the period in question.  The Board has 
reviewed the other possible diagnostic codes for ankylosis 
(DCs 5286-5289) and vertebral fracture (DC 5285).  There is 
no evidence that the veteran has suffered these disorders on 
the record.  Accordingly, a compensable rating under these 
diagnostic codes is not warranted.

Consideration under criteria in effect from September 26, 
2003

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (as codified in relevant 
part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5242, and 
5243 (2006).  Under these relevant provisions, lumbosacral 
strain, degenerative arthritis of the spine, or 
intervertebral disc syndrome warrants a 10 percent rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  A 20 percent evaluation where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain, Diagnostic Code 5242 for 
degenerative arthritis of the spine, and Diagnostic Code 5243 
for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remains the same as those 
effective September 23, 2002, as discussed above.  

Pursuant to Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
However, in a claim for an increased rating, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, but should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  The preponderance of 
the competent clinical evidence of record is against an 
evaluation in excess of 10 percent for the disability at 
issue based on incapacitating episodes of intervertebral disc 
syndrome because the veteran has not experienced any 
incapacitating episodes.  Indeed, the medical evidence from 
September 26, 2003, including a VA examination report in 
November 2003, does not indicate that the veteran had any 
incapacitating episodes or hospital admissions related to his 
low back disability.  The Board has also considered the 
veteran's disability status under the old criteria for the 
orthopedic manifestations of the service-connected low back 
from September 26, 2003 and deems the revised criteria more 
favorable to the veteran.

The veteran's range of motion was addressed at a November 
2003 VA examination.  Upon examination, it was noted that the 
veteran's lumbar spine "easily" flexed forward to 90 
degrees.  He had 30 degrees of extension.  He had left and 
right lateral flexion to 30 degrees.  The VA examiner noted 
that all these motions of the lumbar spine were without pain 
and without weakness.  There was pain on rotation, which was 
greater to the left than the right.  A "weird" sensation 
was noted on full lateral bending to the left.  It was 
further noted that the veteran had a normal lumbar lordosis.  
There was no palpable tenderness and no spasm in the lumbar 
paravertebral muscles whether erect or prone.  There is also 
no notation of ankylosis.   

The range of motion findings detailed above do not meet the 
criteria for the next-higher 20 percent rating under the 
general rating formula for diseases and injuries of the spine 
effective September 26, 2003.  The Board notes that the 
November 2003 VA examination report noted that the veteran 
has to straighten up his back slowly after sitting for a 
period of time.  Dr. N.L., in a February 2006 statement, 
recommended that the veteran use a cane while walking and 
that he should be given breaks every 20 minutes to sit and 
rest over the next month due to prolonged standing and 
walking in connection with the veteran's job.  The Board 
finds that, even with consideration of the DeLuca principles, 
the veteran's disability picture is not more nearly 
approximated by the next-higher 20 percent rating.

At this time, the Board calls attention to Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, which provides that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are separately evaluated under 
an appropriate diagnostic code.  As the evidence prior to 
September 26, 2003 did not contain sufficient objective 
findings from which to award a compensable rating for 
neurologic symptomatology neither does the clinical evidence 
of record from September 26, 2003.  There is no showing that 
from September 26, 2003 the veteran objectively manifests 
neurologic symptoms as a consequence of the service-connected 
low back disability.  In this regard, the November 2003 VA 
examination report does not demonstrate a loss of bowel or 
bladder control.  As noted before, the neurologic symptoms 
related to his left femoral cutaneous nerve impairment have 
already been service-connected and the reasons why an 
increased rating for his left femoral cutaneous nerve is not 
appropriate was separately discussed in Section I.

In conclusion, the Board finds that the currently assigned 10 
percent rating for the veteran's service-connected 
degenerative disc disease of the lumbar spine with disc bulge 
is appropriate.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III.  Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a compensable evaluation for meralgia 
paresthetica of the left femoral cutaneous nerve, is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine with disc 
bulges, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


